Citation Nr: 0022555	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  95-06 530	)	DATE
	)
	)

On appeal from the   
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant's election to receive educational 
assistance benefits pursuant to Public Law 102-484 
(Montgomery GI Bill), as codified under Chapter 30 of Title 
38, United States Code, was timely received by the Department 
of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from August 1978 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1993 and January 1994 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied educational assistance 
benefits pursuant to Public Law 102-484 (Montgomery GI Bill), 
as codified under Chapter 30 of Title 38, United States Code, 
(hereinafter "Chapter 30 education benefits") to the 
appellant on the basis that appellant's election to receive 
those benefits was not timely received by VA.

A hearing was held on September 13, 1999, in Atlanta, 
Georgia, before Bettina S. Callaway, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000) and who 
is rendering the determination in this case.


FINDINGS OF FACT

1.  An election form to receive Chapter 30 education 
benefits, signed and dated by the veteran on October 20, 
1993, was received by VA on Sunday, October 24, 1993.

2.  In November 1998, section 3018B(a)(2)(E) of title 38, 
United States Code (the codification of Public Law 102-484), 
was amended by Public Law 105-368, § 1005(b)(6), to provide 
that an individual seeking education benefits under Public 
Law 102-484 must elect to receive such assistance "before 
October 23, 1993" and this amendment was effective October 
1, 1998.

3.  Prior to the November 1998 amendment, section 
3018B(a)(2)(E) provided that an individual seeking education 
benefits under Public Law 102-484 must elect to receive such 
assistance "before the one-year period beginning on the date 
of enactment of this section".

4.  Public Law 102-484 was enacted on October 23, 1992.

4.  Section 3.110(a) of VA regulations found in 38 C.F.R., 
Part 3, governing adjudication of compensation, pension, and 
dependency and indemnity compensation claims, provided for 
the computation of time limits and was incorporated by 
reference into certain Subparts of 38 C.F.R., Part 21, 
governing education benefits, from 1993, when the veteran 
filed his election form, to May 1996; however, section 
3.110(a) was not specifically referred to in Subpart K, which 
governed Chapter 30 education benefits.

5.  In May 1996, Subpart B of 38 C.F.R., Part 21, which 
formerly concerned education benefits under Chapter 34, of 
title 38, United States Code, was amended such that its 
provisions, including a reference to section 3.110(a), were 
generally applicable to claims and applications for 
educational assistance.

6.  Between the time of the May 1996 revisions to Subpart B 
and the November 1998 amendment to Public Law 102-484, 
section 3.110(a) was applicable to the computation of the 
time limit for receipt of the election for Chapter 30 
education benefits.

7.  Under the provisions of section 3.110(a) of VA 
regulations for computing the time limit for any action 
required of a claimant or beneficiary, the veteran's election 
form for Chapter 30 benefits, received by the RO on Sunday, 
October 24, 1993, was timely.


CONCLUSION OF LAW

The appellant's election to receive educational assistance 
benefits pursuant to Public Law 102-484 (Montgomery GI Bill), 
as codified under Chapter 30 of Title 38, United States Code, 
was timely received by the Department of Veterans Affairs.  
38 U.S.C.A. § 3018B(a)(2)(E) (West Supp. 2000); 38 C.F.R. 
§§ 3.110(a), 21.1032 (1996); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) (holding that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
will apply unless Congress provides otherwise or permits the 
Secretary to do otherwise).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

In the claims file is an election form, signed and dated by 
the veteran on October 20, 1993, in which he elected to 
receive Chapter 30 education benefits.  The election form is 
date-stamped on the back as having been received by the 
Atlanta RO on October 25, 1993.  The envelope in which the 
form was sent is also in the claims file and shows that the 
form was sent by certified mail.  The postmark on the 
envelope shows that the form was mailed on October 20, 1993, 
from Augusta, Georgia.  Of record is a photocopy of Postal 
Service (PS) Form 3800, Receipt for Certified Mail, which 
also shows that the veteran mailed the election form by 
certified mail to the Atlanta RO from Augusta, Georgia, on 
October 20, 1993.  A photocopy of PS Form 3811, Domestic 
Return Receipt, in the claims file has a delivery date for 
the election form of October 24, 1993, stamped on it.  In the 
signature box for the signature of the agent to whom the 
article was delivered is the signature of a [redacted].

On December 8, 1993, the RO wrote the veteran a letter in 
which it stated that it had reviewed his claim for education 
benefits under the Montgomery GI Bill - Active Duty Education 
Assistance Program (Chapter 30), Public Law 102-484.  The RO 
informed the veteran, in pertinent part, that in order to 
establish eligibility under Public Law 102-484 an election 
stating that participation in the program was being requested 
must have been received "by October 23, 1993."  (Emphasis 
added).  The RO also informed the veteran that "[t]he 
documentation you provided was received in our office on 
October 25, 1993, after the deadline date."  The RO stated 
that for this reason the veteran's claim for education 
benefits under this provision of the law had been denied. 

About a week later in December 1993, the RO received a letter 
from the Postmaster, Augusta, Georgia, writing on behalf of 
the veteran.  The postmaster stated, in pertinent part,

I am also enclosing copies of PS Form 
3800, Receipt for Certified Mail, which 
shows that [the veteran] entered his 
application to your office in the U.S. 
Postal Service mail stream on October 20, 
1993, via Certified article [redacted].
Our normal delivery time to Atlanta 
is 2 days, therefore, according to PS 
Form 3811, Domestic Return Receipt, we 
took 4 days since this article was not 
delivered until 10-24-93.

Any consideration you can give to Mr. 
[redacted] will be appreciated since it 
appears the Postal Service took longer 
than normal to get this article to its 
destination.

In January 1994, the RO wrote to the veteran in reference to 
the postmaster's letter.  The RO continued the denial of the 
claim, informing the veteran that the documents "were 
received in our office after the deadline date of 10-23-93."  
The RO also stated, "Current VA regulations stipulate that 
we must have documentation in our possession on or before 10-
23-93."  (Emphasis added).

The RO received the veteran's notice of disagreement in 
September 1994.  In it, the veteran noted that the deadline 
date, October 23, 1993, was a Saturday, and that his election 
form was stamped as received by VA on Sunday, October 24, 
1993.  He also stated that the letter was given to the 
appropriate department for processing on Monday, October 25, 
1993.  The veteran argued that "[i]n normal business 
practices, if a due date happens to fall on the weekend, it 
is acceptable that the next regular work day will be the due 
date."  He also asked the RO to explain why his Postal 
Return Receipt was stamped on October 24, 1993, which was a 
Sunday.  He suggested that the RO would have been closed on a 
Sunday, and he wondered whether his election form had 
actually been received on Friday, the 22nd or Saturday, the 
23rd.

In a November 1994 statement of the case, the RO stated that, 
in order to be eligible for Chapter 30 education benefits 
under Public Law 102-484, the "veteran's election had to be 
received by VA before October 23, 1993."  (Emphasis added).  
The RO noted that the veteran's election statement was 
received on October 25, 1993.  The RO referred to no laws or 
regulations governing its decision other than Public Law 
102-484 itself.

Of record is a copy of the veteran's VA Form 9 substantive 
appeal which was dated January 1994 by the veteran and, 
although the date-stamp for the date of receipt is not 
clearly legible, it appears to have been received in February 
1995.  In his substantive appeal, the veteran argued that he 
should not be penalized because the United States Post Office 
was slower than normal in delivering his election form.  He 
also noted that the RO changed the wording pertaining to the 
deadline date, having stated in a notification letter that 
the form was due "on or before" October 23, 1993, and 
having stated in the statement of the case that it was due 
"before" October 23, 1993.  He argued that the RO did not 
have the authority to change the law in this manner.

A VA Form 646, Statement of Accredited Representative in 
Appealed Case, was completed on behalf of the veteran in 
March 1997.  A Written Brief Presentation was completed in 
April 1997.  In June 1997, the Board received a request from 
the veteran for a hearing before the Board.  A decision of 
the Board was issued in June 1997, but later vacated because 
of the hearing request.  In April 1999, the Board remanded 
the case for the RO to schedule the veteran for a hearing 
before the Board at the RO.  In June 1999, a VA Form 646 was 
completed on behalf of the veteran.

In September 1999, the veteran testified a hearing before the 
Board in Atlanta, Georgia.  He reiterated his argument that 
it was usual business practice, where a due date fell on a 
weekend, to include the following weekday in computing the 
time limit.  In this regard, he referred to 38 C.F.R. 
§ 3.110(a) which he acknowledged was in Chapter 3 of VA 
regulations and which therefore applied to adjudication of 
compensation and pension claims rather than to claims for 
education benefits.  Section 3.110(a) provides as follows,

In computing the time limit for any 
action required of a claimant or 
beneficiary, including the filing of 
claims or evidence requested by VA, the 
first day of the specified period will be 
excluded and the last day included.  This 
rule is applicable in cases in which the 
time limit expires on a workday.  Where 
the time limit would expire on a 
Saturday, Sunday, or holiday, the next 
succeeding workday will be including in 
the computation.

38 C.F.R. § 3.110(a) (1999).

The veteran stated, concerning the date of delivery being 
stamped as having been received by VA on Sunday, October 24, 
1993, that "we know the Post Office does not deliver on 
Sunday" and that he had asked the RO whether the mailroom 
was open on Saturdays and Sundays, but that he had gotten 
"no definitive answer."  See Transcript of Board Hearing, 
pages 8, 10.  The veteran also requested, if the Board could 
not grant this appeal by application of the laws and 
regulations governing the computation of time limits, that 
consideration be given to section 2.7 of VA regulations which 
provides that, if the Secretary of Veterans Affairs 
determines that benefits have not been provided "by reason 
of administrative error on the part of the Federal Government 
or any of its employees", the Secretary is authorized to 
provide equitable relief.  38 C.F.R. § 2.7 (1999); see 
Transcript of Board Hearing, page 7.


Analysis.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (then the 
United States Court of Veterans Appeals) (Court) held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Board notes that, during the lengthy appeal process since the 
time that the veteran submitted his election form for Chapter 
30 benefits in October 1993, the statutory and regulatory 
provisions relevant to the "due date" for that election and 
pertinent to the computation of the time limit for filing it 
have undergone changes.  Thus, with the principle expressed 
in Karnas in mind, the Board will review those changes to 
determine whether, at any given time since October 1993, the 
veteran's election to receive Chapter 30 education benefits 
may be considered timely under the laws and regulations 
relevant to timeliness.

There are two dates involved in this case for determining 
whether the veteran's election to receive Chapter 30 
education benefits was timely.  The first is the "date of 
delivery" which apparently was stamped on PS Form 3811 by an 
employee of VA who received the certified mail, i.e., Sunday, 
October 24, 1993.  The second is the date of receipt at the 
Atlanta RO shown on the back of the election form, i.e., 
Monday, October 25, 1993.

Thus, determining whether the veteran's election to receive 
Chapter 30 education benefits was timely depends on (1) what 
the "due date" was for the election as provided by law at 
any time since October 1993; and (2) whether applicable 
statutory or regulatory provisions at any time since October 
1993 provided for a computation of the time limit for 
elections for Chapter 30 benefits such that, if the "due 
date" fell on a weekend day, an election received on the 
next workday would be considered timely.


In October 1993, section 3018B(a)(2)(E) of the statute 
provided in pertinent part,

Notwithstanding any other provision of 
law . . . the 
Secretary . . . shall . . . allow an 
individual who . . . before the one-year 
period beginning on the date of enactment 
of this section[] elects to receive 
assistance under this section . . . to 
elect to become entitled to basic 
education assistance under this chapter.

38 U.S.C.A. § 3018B(a)(2)(E) (West Supp. 2000) (emphasis 
added).  Section 3018B is the codification of Public Law 
102-484 which was enacted on October 23, 1992.

Subsection (a)(2)(E) of section 3018B of the statute was 
amended in November 1998 by Public Law 105-368, section 
1005(b)(6), which struck "before the one-year period 
beginning on the date of enactment of the section" and 
inserted "before October 23, 1993."  Thus, section 
3018B(a)(2)(E) now provides as follows,

Notwithstanding any other provision of 
law . . . the 
Secretary . . . shall . . . allow an 
individual who . . . before October 23, 
1993, elects to receive assistance under 
this section . . . to elect to become 
entitled to basic education assistance 
under this chapter.

38 U.S.C.A. § 3018B(a)(2)(E) (West Supp. 2000) (emphasis 
added); Pub. L. 105-368, § 1005(b)(6) (Nov. 11, 1998).

The Board concludes that the November 1998 amendment to the 
law clearly establishing the "due date" for electing to 
receive Chapter 30 education benefits as "before" 
October 23, 1993, means that the election must have been 
received by VA on or before October 22, 1993.  Because the 
earliest date that the veteran's election form was received 
by the RO was on October 24, 1993, the veteran cannot prevail 
in this appeal under the law as amended in November 1998.  
Because October 22, 1993, was a Friday, no VA regulations 
concerning the computation of a time limit where the "due 
date" falls on a weekend would be relevant to this case 
under the law as it was amended in November 1998.

In addition, under the statutory language existing prior to 
the November 1998 amendment, the Board notes that, if the 
computation of "the one-year period beginning on" 
October 23, 1992, included counting the 23rd of October, 
1992, as day one, then the one-year period would expire on 
the 22nd of October, 1993.  Under such circumstances, the 
same result would be reached as under the November 1998 
statutory amendment.  

However, under the statutory language existing prior to the 
November 1998 amendment, if the computation of the time limit 
of the one-year period beginning on October 23, 1992, 
excluded October 23, 1992, from the computation and began 
with the 24th of October as day one, then the one-year period 
would end on the 23rd of October, 1993, a Saturday.  
Therefore, if, prior to the statutory amendment in November 
1998, VA regulations provided for computation of time limits 
such that (1) the first day, i.e., in this case, October 23, 
1992, were excluded from the computation and such that, where 
the ending date or last day fell on a weekend, (2) the next 
day or the next working day were included in the computation, 
the veteran's election form, received either on Sunday, 
October 24, 1993, or on Monday, October 25, 1993, would be 
considered timely.

VA regulations did provide for such a computation of time 
limits prior to November 1998 in the section referred to by 
the veteran at the September 1999 hearing before the Board, 
i.e., section 3.110.  That section provides today as it did 
prior to November 1998,

(a)  In computing the time limit for any 
action required of a claimant or 
beneficiary, including the filing of 
claims or evidence requested by VA, the 
first day of the specified period will be 
excluded  and the last day included.  
This rule is applicable in cases in which 
the time limit expires on a workday.  
Where the time limit would expire on a 
Saturday, Sunday, or holiday, the next 
succeeding workday will be included in 
the computation.

38 C.F.R. § 3.110(a).

Read in isolation from the context of VA regulations as a 
whole, section 3.110(a) seems to apply to the filing of the 
election form for Chapter 30 education benefits because the 
regulation itself states that it applies "[i]n computing the 
time limit for any action required of a claimant . . . ."  
38 C.F.R. § 3.110(a) (emphasis added).  However, the Board 
notes that "[t]he law . . . forbids such a narrow focus" in 
construing regulatory provisions and requires that section 
3.110(a) be read in the context of the entire regulatory 
scheme.  Smith v. Brown, 35 F.3d 1516, 1522-23 (Fed. Cir. 
1994).  In this regard, the Board must take into 
consideration that section 3.110(a) is found in Part 3, title 
38, Code of Federal Regulations, and Part 3 is entitled 
"Adjudication" and is divided into two Subparts, the first 
which concerns pension, compensation, and dependency and 
indemnity compensation and the second which concerns burial 
benefits.  38 C.F.R., Part 3.

VA regulations governing education benefits, including 
Chapter 30 education benefits, are found in Part 21, title 
38, Code of Federal Regulations.  38 C.F.R., Part 21.  Unless 
some provision in Part 21 in effect prior to the November 
1998 statutory revision of 38 U.S.C.A. § 3018B(a)(2)(E) 
indicated that the provisions of section 3.110(a) were 
applicable to computing time limits for education benefits, 
the Board must conclude that section 3.110(a) is not 
applicable to computing the time limit for filing the 
election for Chapter 30 education benefits in this case.

Concerning this, the Board notes that in 1993, when the 
veteran submitted his election form for Chapter 30 education 
benefits, Part 21 was, as it is today, divided into several 
subparts which pertained to different education programs.  
For example, Subpart A pertained to Vocational Rehabilitation 
under 38 U.S.C., Chapter 31, and Subpart B pertained to 
Veterans' Educational Assistance under 38 U.S.C., Chapter 34.  
38 C.F.R., Part 21 (1993).  Although section 3018B was not 
yet enacted in July 1993 when the 1993 edition of VA 
regulations was issued, regulations pertaining to Chapter 30 
benefits already codified in other sections of Chapter 30 of 
the statute were found under Subpart K of the regulations 
pertaining to the All Volunteer Force Educational Assistance 
Program (New GI Bill).  The Board will examine whether Part 
21 itself contained any provisions, prior to the November 
1998 statutory revisions, that were similar to section 
3.110(a) for calculating time limits or whether there was any 
indication in Part 21 that section 3.110(a) itself was 
applicable to the provisions of Part 21. 

Concerning this, several of the separate Subparts of Part 21 
contained provisions regarding "time limits" and, in notes 
following these provisions, sections 3.103 and 3.110 of Part 
3 were often cited in a "cross reference" for "due 
process" and "computation of time limits", respectively.  
These provisions were found under the subparts in sections 
entitled, "Claims" or "Claims and Applications," and which 
contained sections entitled, "Claims", "Informal claims", 
and "Time limit".  For example, in Subpart A, subsection 
(c) of section 21.32 provided as follows,

(c)  Adjustment of time limit.  In 
computing the time limit for any action 
required of a claimant or beneficiary to 
perfect the types of claims described in 
paragraph (a) of this section, the first 
day of the specified period will be 
excluded  and the last day included.  
This rule is applicable in cases in which 
the time limit expires on a workday.  
Where the time limit would expire on a 
Saturday, Sunday, or holiday, the next 
succeeding workday will be included in 
the computation.

38 C.F.R. § 21.32(c) (1993).  This language tracked the 
language of section 3.310(a) very closely, and a cross 
reference to section 3.103 for "due process" followed 
section 21.32.

A specific cross reference to section 3.110 was provided in 
Subparts B and C in 1993 for "Computation of time limit".  
However, no cross reference to section 3.110 was found under 
the similar section concerning "Time limits" under Subpart 
K which pertained to Chapter 30 benefits.  See 38 C.F.R. 
§ 21.7032 (1993).  Thus, the question confronting the Board 
is whether the regulatory scheme of Part 21 may be construed 
as incorporating the provisions of section 3.110(a) 
concerning computation of time limits for all of Part 21 or 
only for those Subparts in which section 3.110 is 
specifically cited as a cross reference.

As noted above, in 1993, Subpart B of the regulations 
pertained to education benefits under Chapter 34 of the 
statute.  38 U.S.C., Chapter 34.  However, in May 1996, VA 
regulations were amended so as to remove "sunsetted" 
provisions that had been authorized by the Vietnam Era GI 
Bill.  61 Fed. Reg. 26107 (May 24, 1996).  Consequently, most 
of Subpart B was removed and the heading for the subpart, 
which previously was entitled "Veterans' Educational 
Assistance Under 38 U.S.C. Chapter 34", was now more 
generally called "Claims and Applications for Educational 
Assistance", and the only sections remaining after the May 
1996 amendments were those relevant to "claims", "informal 
claims" and "time limits".  See 38 C.F.R. §§ 21.1030, 
21.1031, 21.1032 (1996).  Moreover, the cross reference to 
section 3.110 for "Computation of time limit" also remained 
following the removal of all of the other sections of Subpart 
B.

Thus, neither the language of section 3.110(a) nor a cross 
reference to it appeared under Subpart K of the regulations 
governing Chapter 30 education benefits at anytime prior to 
the November 1998 statutory amendment.  However, because 
Subpart B was revised in 1996 to apply generally to "Claims 
and Applications for Educational Assistance", the Board 
concludes that the cross reference in Subpart B to section 
3.110 makes that section generally applicable to claims for 
educational assistance including claims for Chapter 30 
education benefits under Subpart K of Part 21.  Although the 
regulations in Subpart K were also amended in 1996 to state 
that the veteran must make an election for Chapter 30 
education benefits "[b]efore October 23, 1993," the statute 
did not so state until the November 1998 amendment.  
38 C.F.R. § 21.7045(c)(1)(A) (1996). 

Therefore, the Board construes the statutory and regulatory 
provisions in effect during one period of time since the 
veteran submitted his election form in 1993 such that, 
between the time of the May 1996 revisions to Subpart B and 
the November 1998 amendment to Public Law 102-484, section 
3.110(a), 38 C.F.R. Part 3, was applicable to the computation 
of the time limit for receipt of the election for Chapter 30 
education benefits as provided in section 3018B(a)(2)(E) of 
the statute.  38 U.S.C.A. § 3018B(a)(2)(E) (West Supp 2000).  
Moreover, the Board notes that, under the provisions of 
section 3.110(a) for computing the time limit for any action 
required of a claimant or beneficiary, the veteran's election 
form for Chapter 30 benefits, received by the RO on Sunday, 
October 24, 1993, or on Monday, October 25, 1993, was timely.

Thus, the Board concludes that appellant's election to 
receive educational assistance benefits pursuant to Public 
Law 102-484 (Montgomery GI Bill), as codified under Chapter 
30 of Title 38, United States Code, was timely received by 
the Department of Veterans Affairs.  38 U.S.C.A. 
§ 3018B(a)(2)(E) (West Supp. 2000); 38 C.F.R. §§ 3.110(a), 
21.1032 (1996); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (holding that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provides otherwise or permits the Secretary 
to do otherwise).  Therefore, his appeal of that issue must 
be granted.






	(CONTINUED ON NEXT PAGE)



ORDER

Appellant's election to receive educational assistance 
benefits pursuant to Public Law 102-484 (Montgomery GI Bill), 
as codified under Chapter 30 of Title 38, United States Code, 
was timely received by VA, and the appeal is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

